Maspeth Fed. Sav. & Loan Assn. v Elizer (2021 NY Slip Op 05031)





Maspeth Fed. Sav. & Loan Assn. v Elizer


2021 NY Slip Op 05031


Decided on September 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2020-00315
 (Index No. 697/10)

[*1]Maspeth Federal Savings and Loan Association, appellant, 
vYeshiva Kollel Tifereth Elizer, etc., respondent, et al., defendants.


Mark L. Cortegiano, Middle Village, NY (Derek Piersiak of counsel), for appellant.
Berg & David, PLLC, Brooklyn, NY (Abraham David and Sholom Wohlgelernter of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from a decision of the Supreme Court, Kings County (Miriam P. Sunshine, Ct. Atty. Ref.), dated June 8, 2018. The decision, after a framed-issue hearing, found that the plaintiff improperly accelerated the subject mortgage.
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp. , 100 AD2d 509).
MASTRO, J.P., AUSTIN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court